      LAW OFFICES OF PETER GUADAGNINO
                     A PROFESSIONAL CORPORATION
                             PETER GUADAGNINO, ESQ.
                           ATTORNEY AND COUNSELOR AT LAW

                                30 WALL STREET, 8TH FLOOR
                                NEW YORK, NEW YORK 10005
                                       OFFICE (212) 709-8099
                                     FASCIMILE (718) 213-4744



                                                    October 28, 2019

BY ECF
The Honorable Ann M. Donnelly
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


Re:    United States v. Maruf Alam
       Criminal Docket No. 19-CR-342 (AMD)

Dear Judge Donnelly:

       Mr. Alam respectfully requests to expand the territory to where he is permitted to travel
while on pre trial release to include the State of Pennsylvania.

        When Mr. Alam was arraigned on the complaint on August 8, 2019, he was allowed to
travel, while on pre trial release, to the State of New York and New Jersey. Mr. Alam would like
to expand his permission to travel to Pennsylvania in order to explore future employment
opportunities in that state.

       I have informed A.U.S.A. Nathan Reilly that I would be making this request on Mr.
Alam's behalf and he has no objection to this request.

                                                            Respectfully submitted,
                                                            Peter Guadagnino
                                                            Peter Guadagnino, Esq.
                                                            Attorney for Maruf Alam
